Citation Nr: 1743446	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-44 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to nonservice-connected death pension benefits, to include whether the appellant's countable income or net worth exceed the maximum limit for receiving such benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1952.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, remand is warranted in order to obtain information necessary to adjudicate the appellant's claim.  The issue on appeal centers on whether the appellant's net worth at the time she filed her claim was excessive for purposes of qualifying for VA death pension benefits.

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.

If net worth is later depleted, the claimant can reopen the pension claim.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 1, Blocks g, h (Apr. 22, 2015); see also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 4, Block a.

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits under 38 C.F.R. § 3.274.  However, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR, V.i.3 and V.iii.1.J.70.

The Board recognizes that the appellant has submitted numerous statements regarding her financial situation.  In March 2009, the appellant reported that her income is $686 per month as of January 2009.  With her VA Form 21-8416, Medical Expense Report, received in October 2010, the appellant submitted a receipt showing that she paid $615.85 for medications from October 2009 through September 2010.  In November 2010, the appellant listed her expenses as $2,039.00 for fuel, $900 for a root canal, $406 for car and home maintenance, and $216 for teeth cleaning.  The appellant reported that she takes $800 to $1,000 out of her savings every month.  In November 2010, the appellant reported that she inherited $80,096.09 in January 2009 from her deceased husband, and had $53,501.11 remaining as of November 2010.  In December 2010, the appellant submitted VA Form 21-0518-1, Improved Pension Eligibility Verification Report, wherein she reported that she receives $686 per month as of January 1, 2009 ($782.50 from Social Security, minus $96.50 for Medicare Part B), that she had received $89,123.71 as inheritance from her deceased husband, and that she had $157.81 in her checking account and $53,001.14 in her money market account as of November 2010.  In November 2010, the RO found that as of November 1, 2008, the appellant had Social Security monthly income of $740.40, a Social Security Lump Sum Death Benefit of $255, last expenses of $5,909.00, and medical expenses of $2,491.00.  In September 2011, the appellant reported that she had interest checks from investments totaling $751.26 in 2008, $133.60 in 2009, $503.71 in 2010, and $186.93 in 2011.  In her VA Form 5655, Financial Status Report, received on October 22, 2015, the appellant reports that her income is $746.00 per month, and her total expenses are $598.72 per month.

However, a VA Form 21-5427, Corpus of Estate Determination, does not appear to have been provided to or furnished by the appellant.  Such form is required because after reviewing the aforementioned information provided by the appellant, the Board observes that the frequency of some expenses (e.g., monthly or annually) is not specified, there are conflicting amounts listed as inheritance from the appellant's deceased spouse ($80,096.09 versus $89,123.71), and the appellant's net worth is unclear.  On remand, the appellant should be provided with that form, and the AOJ should readjudicate the claim based on the response received.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with VA Form 21-5427, Corpus of Estate Determination, and afford her a reasonable time in which to complete and submit the form.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




